Citation Nr: 1603851	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the record.

This case was remanded in January 2015 for additional development and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems


FINDING OF FACT

A right ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2011 letter, sent prior to the initial unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains his service treatment records, post-service reports of private and VA treatment, and July 2015 VA examination report.  Moreover, the Veteran's statements in support of the claims, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.   

The Veteran was also afforded a VA examination in July 2015 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with appropriate testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Moreover, in August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions that his right ankle disorder is related to his military service.  Further, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearings focused on the elements necessary to substantiate the Veteran's claim, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's testimony, the Board remanded the instant matter in January 2015 in order to obtain any outstanding VA and non-VA records and afford the Veteran a VA examination to determine the nature and etiology of his right ankle disorder.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Finally, the Board finds that there was substantial compliance with the January 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

The Board remanded this case in January 2015 in order to provide the Veteran with an opportunity to identify any VA or non-VA healthcare provider who treated him for his right ankle disorder since service, and to subsequently obtain any identified records.  As such, in a March 2015 letter, the Veteran was requested to identify any such records; however, he did not provide any information regarding additional private medical records.  In fact, he submitted a statement in August 2015 indicating that he had no additional evidence to submit.  VA treatment records dated through July 2015 were obtained and added to the claims file.  The Board's directives also included providing the Veteran with a VA examination to determine the current nature and etiology of his right ankle disorder.  He was provided with the examination in July 2015 and, as discussed previously, such examination and accompanying opinion is adequate to decide the issue.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Background

The Veteran submitted a claim for service connection for a right ankle disorder in January 2011.  At that time, he reported that he rolled his ankle while running during his military service, specifically during physical training.  He indicated that he was treated for a sprained ankle and had light duty for two weeks.  The Veteran also reported that he continued to have issues with the ankle since service.  Later, in August 2011 correspondence, the Veteran stated that he hurt his ankle rolling it playing soccer in 1997 during his military service.  Subsequently, in October 2012, the Veteran reported that he was treated for his ankle injury with an ace bandage at the Battalion Aid Station at Camp Pendleton in September 1997 after hours by a Navy Corpsman.  Thereafter, during the August 2014 Board hearing, the Veteran testified that he injured his right ankle during service while playing intramural soccer.  At that time, he denied seeking treatment after the injury and instead wrapped his ankle with an ace bandage.  He reported that, since the initial injury, he has had pain every day and all night.  The Veteran additionally testified that he had not had any traumatic injuries to his ankle since service, and that he was unable to play sports.  He indicated that the pain lasted all day, every day, even at night when in bed and that, by the end of the day, he could barely walk.
 
Service treatment records are silent for complaints, treatment, or diagnoses referable to a right ankle disorder.  On military separation examination dated in June 1998 and in an April 2000 Reserves examination, the Veteran's lower extremities were normal on clinical evaluation.  Also, in June 1998 and April 2000 reports of medical history, the Veteran specifically denied swollen or painful joints, broken bones (other than left wrist), arthritis, rheumatism, or bursitis, bone, joint, or other deformity, and foot trouble.
 
The first indication of a right ankle disorder is September 2010 private treatment record noting a right ankle sprain. In a January 2011 VA treatment record, the Veteran reported previously spraining his right ankle numerous times but experiencing more pain since respraining it in August 2010.  He underwent magnetic resonance imaging (MRI) in February 2011 which revealed an osteochondral lesion involving the medial talar dome with prominent surrounding marrow edema and mild cortical depression at the articular surface as described above.  Subsequently, in March 2011, the Veteran mentioned that his previous right ankle sprains occurred in the military, mostly due to soccer playing.
 
In connection with the Veteran's claim, he submitted a statement from Dr. K.H.D., Orthopedic and Spine Center of the Rockies, dated in February 2011, which indicated that he Veteran had longstanding right ankle problems which, by the Veteran's history, had been going on for many years.  It was noted that the Veteran experienced a severe ankle sprain many years ago, and that "his symptoms appeared to be arising from that."  Dr. K.H.D. explained that the Veteran had two problems with his right ankle, one was a large spur on the talar neck that impinges against the distal tibia, and the second was an osteochondral injury to the medial talar dome.  Significantly, Dr. K.H.D. wrote that "[t]he spur formation obviously has taken several years to form, and thus is certainly related to an old injury.  The osteochondral injury is difficult to date on x-ray.  However, they are usually caused by ankle sprains and with the [Veteran's] longstanding ongoing symptoms.  I think it has been present for many years.  I do not think either one of these is a new injury."

The Veteran was afforded a VA examination in July 2015.  The examiner noted that X-rays revealed osteoarthritis of the right ankle and an osteochondral lesion on the medial aspect of the talar dome on the right, which was also confirmed by MRI.  The Veteran reported that, while he was serving in the Marine Corps, he rolled his right ankle while playing soccer at Camp Pendleton in California.  He did not have this injury evaluated while he was in service and did not report it at his separation physical in June 1998, as it was not bothering him very much at that time.  He indicated that he had a few minor ankle injuries since leaving service with the Marine Corps, but had another significant right ankle injury in 2011.  The Veteran reported that his right ankle felt unstable and that, with movement, it made a cracking and popping noise with was painful.  He felt somewhat limited with the outdoor activities that he enjoys in that, when he ran, he was able to run/sprint uphill without a problem, but he had pain in his right ankle when he tried to run downhill.  He normally just walked down hill to avoid the pain. He enjoyed hiking and hunting and was able to continue these activities.  On examination, there was no instability.

The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no record of an ankle injury while in service, and that the Veteran's separation physical showed no complaints or concerns regarding his right ankle.  The examiner found that, with no supporting evidence of an injury in service, no records of an ongoing complaint or concern after leaving service in 1998, a report by the Veteran that he has remained active and a report of a subsequent right ankle injury in 2011, it is less likely than not that the current findings on imaging studies are related to military service.  Further, he found that, as the Veteran was able to remain active, it was less likely than not that he developed these changes/conditions within the first year of leaving military service.  The examiner acknowledged the opinion by Dr. K.H.D.; however, he found that, as there was no point of reference in the past that was documented in the Veteran's medical records, it was less likely than not that the changes in the right ankle could be linked to military service.

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).

The medical evidence of record clearly shows that the Veteran has current diagnoses of osteoarthritis of the right ankle and an osteochondral lesion on the medial aspect of the talar dome on the right, meeting one of the fundamental requirements of service connection, i.e., a current disability.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his right ankle disorder to service.  

The Veteran reported that he began having right ankle pain in service.  The Board notes that he is competent to report symptoms that a lay witness is capable of observing and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his right ankle pain.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran's service treatment records do not reflect any reports of ankle pain.  While he indicated at his hearing that he used an ace bandage to treat it during service, at discharge, the Veteran asserted that he had no swollen or painful joints, broken bones (other than left wrist), arthritis, rheumatism, or bursitis, bone, joint, or other deformity, or foot trouble.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has contradicted himself with regard to the onset of his right ankle pain and its continuity since service.  At his hearing, he indicated that he had experienced pain all day and every night since the initial injury in service.  However, at his VA examination, the Veteran indicated that he did not report it at discharge because it was not bothering him very much at that time.  At his hearing, he also reported having no traumatic injuries to his right ankle after service; however, private medical records reflect that he reported having previously spraining his right ankle numerous times but experiencing more pain since respraining it in August 2010.  At his VA examination, the Veteran indicated that he had a significant right ankle injury in 2011.  Finally, at his hearing, the Veteran asserted that he was unable to play sports and was unable to walk by the end of the day; however, at his VA examination, conducted almost a year later, the Veteran indicated that he was able to maintain a very active lifestyle, including running and sprinting.  Inconsistencies such as these diminish the credibility of his statements.

Finally, the Veteran's statements with regard to the in-service onset of his right ankle pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  There is no medical evidence showing treatment for over 10 years after his release from service.  It was only after the Veteran's reported injury to his right ankle in 2010 that his medical records show any evidence of treatment for his right ankle.  He did not link the injury to service until after filing his claim with the VA for benefits.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic right ankle disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b).

In terms of evidence providing an etiological nexus between the Veteran's current right ankle disorder and his military service, the Board notes that there is no medical evidence which provides such a link.  While Dr. K.H.D. found that his current disorders were the result of prior injuries, he did not link these to an in-service injury and did not provide an opinion that the Veteran's current disorder was caused by a right ankle injury that reportedly occurred during service.  In addition, this examiner did not adequately discuss the Veteran's more recent right ankle injuries.  As such, this opinion provides little, if any, probative value.  A medical opinion or examination is only adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

While the Veteran may have had repeated ankle sprains over the years, the VA examiner did not link these to his current disorders.  This examiner provided a thorough review of the Veteran's history, addressing the fact that the Veteran has been able to maintain an active lifestyle, and concluded that his current diagnoses are not a result of any in-service injury.  This opinion is afforded great probative value in this case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board finds that the probative medical evidence of record preponderates against a finding that the Veteran's right ankle disorder is etiologically related to service.

Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that the Veteran's arthritis in his right ankle manifested to a compensable degree within one year of his discharge.  Furthermore, as previously discussed, the Board has accorded little probative weight to the Veteran's statements regarding continuity of symptomatology.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board again observes that, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right ankle disorder, diagnosed as osteoarthritis of the right ankle and an osteochondral lesion on the medial aspect of the talar dome on the right, and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  

Therefore, while the Veteran is competent to describe his right ankle pain, the Board accords his statements regarding the etiology of his right ankle disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Moreover, the Veteran has only offered conclusory statements regarding the relationship between his right ankle disorder and his military service.  In contrast, the VA examiner took into consideration all the relevant facts and reviewed the entire record in providing the opinion, and contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  

Therefore, the Board finds that the Veteran's statements regarding the etiology of his right ankle disorder are outweighed by the competent and probative July 2015 VA examiner's findings.  As such, the Board finds that service connection for a right ankle disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


